                                                                                                         1   TUCKER ELLIS LLP
                                                                                                             David J. Steele SBN 209797
                                                                                                         2   david.steele@tuckerellis.com
                                                                                                             Howard A. Kroll SBN 100981
                                                                                                         3   howard.kroll@tuckerellis.com
                                                                                                             Howard A. Kroll SBN 100981
                                                                                                         4   howard.kroll@tuckerellis.com
                                                                                                             515 South Flower Street
                                                                                                         5   Forty-Second Floor
                                                                                                             Los Angeles, CA 90071
                                                                                                         6   Telephone:        213.430.3400
                                                                                                             Facsimile:        213.430.3409
                                                                                                         7
                                                                                                             Attorneys for Plaintiffs,
                                                                                                         8   FACEBOOK, INC. and INSTAGRAM, LLC

                                                                                                         9   LEXANALYTICA, PC
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                             Perry J. Narancic – SBN 206820
                                                                                                        10   pjn@lexanalytica.com
                                                                                                             2225 E. Bayshore Road
                                                                                                        11   Suite 200
                                                                                                             Palo Alto, CA 94303
                                                                                                        12   Telephone:     650.655.2800

                                                                                                        13   Attorneys for Defendants,
TUCKER ELLIS LLP




                                                                                                             ONLINENIC, INC. and DOMAIN ID SHIELD
                                                                                                        14   SERVICES CO., LIMITED

                                                                                                        15
                                                                                                                                          UNITED STATES DISTRICT COURT
                                                                                                        16
                                                                                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                                                                                        17
                                                                                                             FACEBOOK, INC. and INSTAGRAM, LLC,         Case No. 5:19-cv-07071-SVK
                                                                                                        18
                                                                                                                                 Plaintiffs,            [PROPOSED] STIPULATED ORDER RE:
                                                                                                        19                                              DISCOVERY OF ELECTRONICALLY
                                                                                                                   v.                                   STORED INFORMATION FOR
                                                                                                        20                                              STANDARD LITIGATION
                                                                                                             ONLINENIC, INC. and DOMAIN ID SHIELD
                                                                                                        21   SERVICES CO., LIMITED,                     Hon. Susan van Keulen

                                                                                                        22                       Defendants.

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27
                                                                                                        28


                                                                                                                                                                                 STIPULATED ESI ORDER
                                                                                                                                                                                Case No. 5:19-cv-07071-SVK
                                                                                                         1   1.     PURPOSE

                                                                                                         2          This Order will govern discovery of electronically stored information (“ESI”) in this case as a

                                                                                                         3   supplement to the Federal Rules of Civil Procedure, this Court’s Guidelines for the Discovery of

                                                                                                         4   Electronically Stored Information, and any other applicable orders and rules.

                                                                                                         5   2.     COOPERATION

                                                                                                         6          The parties are aware of the importance the Court places on cooperation and commit to cooperate

                                                                                                         7   in good faith throughout the matter consistent with this Court’s Guidelines for the Discovery of ESI.

                                                                                                         8   3.     LIAISON

                                                                                                         9          The parties have identified liaisons to each other who are and will be knowledgeable about and
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10   responsible for discussing their respective ESI. Each e-discovery liaison will be, or have access to those

                                                                                                        11   who are, knowledgeable about the technical aspects of e-discovery, including the location, nature,

                                                                                                        12   accessibility, format, collection, search methodologies, and production of ESI in this matter. The parties

                                                                                                        13   will rely on the liaisons, as needed, to confer about ESI and to help resolve disputes without court
TUCKER ELLIS LLP




                                                                                                        14   intervention.

                                                                                                        15   4.     PRESERVATION

                                                                                                        16          The parties have discussed their preservation obligations and needs and agree that preservation

                                                                                                        17   of potentially relevant ESI will be reasonable and proportionate. To reduce the costs and burdens of

                                                                                                        18   preservation and to ensure proper ESI is preserved, the parties agree that:

                                                                                                        19          a) Only relevant ESI created or received between October 28, 2012 and October 28, 2019 will

                                                                                                        20              be preserved;

                                                                                                        21          b) The parties have exchanged or will exchange a list of the types of ESI they believe should

                                                                                                        22              be preserved and the custodians, or general job titles or descriptions of custodians, for whom

                                                                                                        23              they believe ESI should be preserved, e.g., “HR head,” “scientist,” and “marketing manager.”

                                                                                                        24              The parties shall add or remove custodians as reasonably necessary;

                                                                                                        25          c) The parties have agreed/will agree on the number of custodians per party for whom ESI will

                                                                                                        26              be preserved;

                                                                                                        27          d) These data sources are not reasonably accessible because of undue burden or cost pursuant

                                                                                                        28              to Fed. R. Civ. P. 26(b)(2)(B) and ESI from these sources will be preserved but not searched,
                                                                                                                                                              2
                                                                                                                                                                                               STIPULATED ESI ORDER
                                                                                                                                                                                              Case No. 5:19-cv-07071-SVK
                                                                                                         1      reviewed, or produced: backup systems and/or tapes used for disaster recovery and systems

                                                                                                         2      no longer in use that cannot be accessed.

                                                                                                         3   e) Among the sources of data the parties agree are not reasonably accessible, the parties agree

                                                                                                         4      not to preserve the following:

                                                                                                         5          1.     Deleted, slack, fragmented, or unallocated data only accessible by forensics;

                                                                                                         6          2.     Random access memory (RAM), temporary files, or other ephemeral data that are

                                                                                                         7                 difficult to preserve without disabling the operating system;

                                                                                                         8          3.     Internet browsing data such as temporary internet files, history, cache, cookies, and

                                                                                                         9                 the like.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10          4.     Data in metadata fields that are frequently updated automatically, such as last-

                                                                                                        11                 opened dates;

                                                                                                        12          5.     Voice messages;

                                                                                                        13          6.     Sound recordings, including, without limitation, .mp3 and .wav files;
TUCKER ELLIS LLP




                                                                                                        14          7.     Video recordings;

                                                                                                        15          8.     Information contained on mobile devices;

                                                                                                        16          9.     Mobile device activity logs;

                                                                                                        17          10.    Server or system logs;

                                                                                                        18          11.    Dynamic fields in databases or log files not stored or retained in the usual course

                                                                                                        19                 of business;

                                                                                                        20          12.    Information created or copied during the routine, good-faith performance of

                                                                                                        21                 processes for the deployment, maintenance, retirement, and/or disposition of

                                                                                                        22                 computer equipment by the party; and

                                                                                                        23          13.    Other forms of ESI whose preservation requires unreasonable, disproportionate,

                                                                                                        24                 and/or non-routine, affirmative measures that are not utilized in the ordinary course

                                                                                                        25                 of business.

                                                                                                        26   f) In addition to the agreements above, the parties agree data from these sources (a) could

                                                                                                        27      contain relevant information but (b) under the proportionality factors, should not be

                                                                                                        28      preserved: none at this time.
                                                                                                                                                     3
                                                                                                                                                                                      STIPULATED ESI ORDER
                                                                                                                                                                                     Case No. 5:19-cv-07071-SVK
                                                                                                         1   5.   SEARCH

                                                                                                         2        (a)   The parties agree that in responding to an initial Fed. R. Civ. P. 34 request, or earlier if

                                                                                                         3              appropriate, they will meet and confer about methods to search ESI in order to identify

                                                                                                         4              ESI that is subject to production in discovery and filter out ESI that is not subject to

                                                                                                         5              discovery.

                                                                                                         6        (b)   Nothing in this Order shall be construed or interpreted as precluding a producing party

                                                                                                         7              from performing a responsiveness review to determine if documents captured by search

                                                                                                         8              terms are in fact relevant to the requesting party’s request. Further, nothing in this Order

                                                                                                         9              shall be construed or interpreted as requiring the production of all documents captured
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10              by any search term if that document is in good faith and reasonably deemed not relevant

                                                                                                        11              to the requesting party’s request.

                                                                                                        12        (c)   Each party will use its best efforts to filter out common system files and application

                                                                                                        13              executable files by using a commercially reasonable hash identification process. Hash
TUCKER ELLIS LLP




                                                                                                        14              values that may be filtered out during this process are located in the National Software

                                                                                                        15              Reference Library (“NSRL”) NIST hash set list.

                                                                                                        16        (d)   De-Duplication. Each party is required to produce only a single copy of a responsive

                                                                                                        17              document and each party may de-duplicate responsive ESI (based on MD5 hash values

                                                                                                        18              at the document level) across Custodians. For emails with attachments, the hash value is

                                                                                                        19              generated based on the parent/child document grouping. To the extent that de-duplication

                                                                                                        20              through MD5 hash values is not possible, the parties shall meet and confer to discuss any

                                                                                                        21              other proposed method of de-duplication.

                                                                                                        22        (e)   Email Threading. Where multiple email messages are part of a single chain or “thread,”

                                                                                                        23              a party is only required to produce the most inclusive message (“Last in Time Email”)

                                                                                                        24              and need not produce earlier, less inclusive email messages or “thread members” that are

                                                                                                        25              fully contained, including attachments and including identical senders and recipients,

                                                                                                        26              within the Last In Time Email. Only email messages for which the parent document and

                                                                                                        27              all attachments are contained in the Last in Time Email will be considered less inclusive

                                                                                                        28              email messages that need not be produced.
                                                                                                                                                             4
                                                                                                                                                                                            STIPULATED ESI ORDER
                                                                                                                                                                                           Case No. 5:19-cv-07071-SVK
                                                                                                         1   6.     PRODUCTION FORMATS

                                                                                                         2          The parties agree to produce documents in ☒ PDF, ☒TIFF/JPEG, ☒native and/or ☐paper or a

                                                                                                         3   combination thereof (check all that apply) file formats. If particular documents warrant a different

                                                                                                         4   format, the parties will cooperate to arrange for the mutually acceptable production of such documents.

                                                                                                         5   More specifically, the parties agree to produce documents in the formats described in Appendix 1 to this

                                                                                                         6   Order unless doing so would not be technologically feasible or unless the parties have specifically agreed

                                                                                                         7   to a different format for a particular production. The parties agree not to degrade the searchability of

                                                                                                         8   documents as part of the document production process.

                                                                                                         9   7.     PHASING
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10          When a party propounds discovery requests pursuant to Fed. R. Civ. P. 34, the parties agree to

                                                                                                        11   phase the production of ESI, and the initial production will be from the following sources and

                                                                                                        12   custodians: for Plaintiffs, Facebook Legal and Plaintiffs’ Brand Manager(s); for Defendants, Operations.

                                                                                                        13   Following the initial production, the parties will continue to prioritize the order of subsequent
TUCKER ELLIS LLP




                                                                                                        14   productions.

                                                                                                        15   8.     DOCUMENTS PROTECTED FROM DISCOVERY

                                                                                                        16          a.      Pursuant to Fed. R. Evid. 502(d), the production of a privileged or work-product-

                                                                                                        17                  protected document, whether inadvertent or otherwise, is not a waiver of privilege or

                                                                                                        18                  protection from discovery in this case or in any other federal or state proceeding. For

                                                                                                        19                  example, the mere production of privileged or work-product-protected documents in this

                                                                                                        20                  case as part of a mass production is not itself a waiver in this case or in any other federal

                                                                                                        21                  or state proceeding. A producing party may assert privilege or protection over produced

                                                                                                        22                  documents at any time by notifying the receiving party in writing of the assertion of

                                                                                                        23                  privilege or protection. Information that contains privileged matter or attorney work

                                                                                                        24                  product shall be returned immediately or destroyed if such information appears on its

                                                                                                        25                  face to have been inadvertently produced, or if requested. The receiving party must

                                                                                                        26                  return, sequester, or destroy ESI that the producing party claims is privileged or work

                                                                                                        27                  product protected as provided in Rule 26(b)(5)(B) and may use such ESI only to

                                                                                                        28                  challenge the claim of privilege or protection.
                                                                                                                                                               5
                                                                                                                                                                                                 STIPULATED ESI ORDER
                                                                                                                                                                                                Case No. 5:19-cv-07071-SVK
                                                                                                         1         b.     Activities undertaken in compliance with the duty to preserve information are protected

                                                                                                         2                from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

                                                                                                         3         c.     The parties agree to log only the Last in Time Emails in a thread and need not log earlier,

                                                                                                         4                less inclusive email messages or “thread members” that are fully contained within the

                                                                                                         5                Last in Time Email.

                                                                                                         6         d.     Communications involving inside or outside counsel for the parties related to this case

                                                                                                         7                that post-date the filing of the complaint need not be placed on a privilege log.

                                                                                                         8                Communications may be identified on a privilege log by category, rather than

                                                                                                         9                individually, if appropriate.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10         e.     The parties agree to furnish logs that comply with Fed. R. Civ. P. 26(b)(5) and any other

                                                                                                        11                legal requirements for all documents withheld or redacted on the basis of privilege,

                                                                                                        12                attorney work product, or similar doctrines. Privilege logs may be produced on a rolling

                                                                                                        13                basis or after all productions are complete, but prior to the close of discovery.
TUCKER ELLIS LLP




                                                                                                        14         f.     Nothing in this Order shall be interpreted to require disclosure of irrelevant information

                                                                                                        15                or relevant information protected by the attorney-client privilege, work-product doctrine,

                                                                                                        16                or any other applicable privilege or immunity. The parties do not waive any objections to

                                                                                                        17                the production, discoverability, admissibility, or confidentiality of documents and ESI.

                                                                                                        18   9.    MODIFICATION

                                                                                                        19         This Stipulated Order may be modified by a Stipulated Order of the parties or by the Court for

                                                                                                        20   good cause shown.

                                                                                                        21

                                                                                                        22         IT IS SO STIPULATED, through Counsel of Record.

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26
                                                                                                        27

                                                                                                        28
                                                                                                                                                            6
                                                                                                                                                                                              STIPULATED ESI ORDER
                                                                                                                                                                                             Case No. 5:19-cv-07071-SVK
                                                                                                         1
                                                                                                             DATED: February 13, 2020                             Tucker Ellis LLP
                                                                                                         2

                                                                                                         3

                                                                                                         4                                                        By: /s/David J. Steele
                                                                                                                                                                       David J. Steele
                                                                                                         5                                                             Howard A. Kroll
                                                                                                                                                                       Steven E. Lauridsen
                                                                                                         6

                                                                                                         7                                                             Attorneys for Plaintiffs,
                                                                                                                                                                       FACEBOOK, INC. and INSTAGRAM, LLC
                                                                                                         8
                                                                                                             DATED: February 13, 2020                             LexAnalytica, PC
                                                                                                         9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10

                                                                                                        11                                                        By: /s/Perry J. Narancic
                                                                                                                                                                       Perry J. Narancic
                                                                                                        12
                                                                                                                                                                       Attorneys for Defendants,
                                                                                                        13
TUCKER ELLIS LLP




                                                                                                                                                                       ONLINENIC, INC. and DOMAIN ID
                                                                                                        14                                                             SHIELD SERVICES CO., LIMITED

                                                                                                        15
                                                                                                                                                          ATTESTATION
                                                                                                        16
                                                                                                                    Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that all other signatories
                                                                                                        17
                                                                                                             listed and on whose behalf this filing is made concur in the filing of this document and have granted
                                                                                                        18
                                                                                                             permission to use an electronic signature.
                                                                                                        19

                                                                                                        20
                                                                                                                                                                           /s/David J. Steele
                                                                                                        21

                                                                                                        22
                                                                                                             IT IS ORDERED that the forgoing Agreement is approved.
                                                                                                        23

                                                                                                        24
                                                                                                             DATED: February 14, 2020                                         _________________________________
                                                                                                        25
                                                                                                                                                                              Susan van Keulen
                                                                                                        26                                                                    United States Magistrate Judge

                                                                                                        27

                                                                                                        28
                                                                                                                                                              7
                                                                                                                                                                                                 STIPULATED ESI ORDER
                                                                                                                                                                                                Case No. 5:19-cv-07071-SVK
                                                                                                         1                       APPENDIX 1: PRODUCTION FORMAT

                                                                                                         2   1.   Production Components. Except as otherwise provided below, ESI shall be produced

                                                                                                         3        in accordance with the following specifications:

                                                                                                         4        (a) an ASCII delimited data file (.DAT) using standard delimiters;

                                                                                                         5        (b) an image load file (.OPT) that can be loaded into commercially acceptable production

                                                                                                         6           software (e.g. Concordance);

                                                                                                         7        (c) TIFF images;

                                                                                                         8        (d) and document level .TXT files for all documents containing extracted full text or

                                                                                                         9           OCR text.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10           If a particular document warrants a different production format, the parties will

                                                                                                        11           cooperate in good faith to arrange for a mutually acceptable production format.

                                                                                                        12   2.   Production Media and Access Controls. Documents shall be encrypted and produced

                                                                                                        13        through electronic means, such as secure file sharing methods (e.g., FTP), or on CD,
TUCKER ELLIS LLP




                                                                                                        14        DVD, flash drive or external hard drive (“Production Media”). Each piece of Production

                                                                                                        15        Media shall identify a production number corresponding to the production volume (e.g.,

                                                                                                        16        “VOL001”). Each piece of Production Media shall also identify: (a) the producing party’s

                                                                                                        17        name; (2) the production date; (3) the Bates Number range of the materials contained on

                                                                                                        18        the Production Media.

                                                                                                        19        Nothing in this Order will preclude or impair any and all protections provided the parties

                                                                                                        20        by any Protective Order(s) agreed and entered into by the parties. Any data produced by

                                                                                                        21        the producing party must be protected in transit, in use, and at rest by all in receipt of

                                                                                                        22        such data. Parties will use best efforts to avoid the unnecessary copying or transmittal of

                                                                                                        23        produced documents. Any copies made of produced data must be kept on media or

                                                                                                        24        hardware employing whole-disk or folder level encryption or otherwise secured on

                                                                                                        25        information systems and networks in a manner consistent with the best practices for data

                                                                                                        26        protection. If questions arise, Parties will meet and confer to ensure security concerns are

                                                                                                        27        addressed prior to the exchange of any documents.

                                                                                                        28
                                                                                                                                                    8
                                                                                                                                                                                      STIPULATED ESI ORDER
                                                                                                                                                                                     Case No. 5:19-cv-07071-SVK
                                                                                                         1       3.       Data Load Files/Image Load Files. Each TIFF in a production must be referenced in

                                                                                                         2                the corresponding image load file. The total number of documents referenced in a

                                                                                                         3                production’s data load file should match the total number of designated document breaks

                                                                                                         4                in the image load file(s) in the production. The total number of pages referenced in a

                                                                                                         5                production’s image load file should match the total number of TIFF files in the

                                                                                                         6                production. All images must be assigned a unique Bates number that is sequential within

                                                                                                         7                a given document and across the production sets. The Bates Numbers in the image load

                                                                                                         8                file must match the corresponding documents’ beginning Bates numbers in the data load

                                                                                                         9                file. The total number of documents in a production should match the total number of
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10                records in the data load file. Load files shall not vary in format or structure within a

                                                                                                        11                production, or from one production to another.

                                                                                                        12       4.       Metadata Fields. Each of the metadata and coding fields set forth below that can be

                                                                                                        13                extracted shall be produced for each document. The parties are not obligated to populate
TUCKER ELLIS LLP




                                                                                                        14                manually any of the fields below if such fields cannot be extracted from a document, with

                                                                                                        15                the exception of the following: (a) BEGBATES, (b) ENDBATES, (c) BEGATTACH,

                                                                                                        16                (d) ENDATTACH, (e) CUSTODIAN, (f) DEDUPED_CUSTODIAN,

                                                                                                        17                (g) CONFIDENTIALITY, (h) REDACTIONS, (i) NATIVEFILEPATH,

                                                                                                        18                (j) TEXTFILEPATH, and (k) HASHVALUE, which should be populated by the party or

                                                                                                        19                the party’s vendor. The parties will make reasonable efforts to ensure that metadata fields

                                                                                                        20                automatically extracted from the documents correspond directly to the information that

                                                                                                        21                exists in the original documents.

                                                                                                        22

                                                                                                        23   Field Name                       Field Description
                                                                                                        24
                                                                                                             BEGBATES                         Beginning Bates number as stamped on the production image
                                                                                                        25

                                                                                                        26   ENDBATES                         Ending Bates number as stamped on the production image
                                                                                                        27
                                                                                                             BEGATTACH                        First production Bates number of the first document in a family
                                                                                                        28
                                                                                                                                                              9
                                                                                                                                                                                             STIPULATED ESI ORDER
                                                                                                                                                                                            Case No. 5:19-cv-07071-SVK
                                                                                                         1
                                                                                                             Field Name        Field Description
                                                                                                         2

                                                                                                         3   ENDATTACH         Last production Bates number of the last document in a family
                                                                                                         4
                                                                                                             CUSTODIAN         Individual from whom the documents originated
                                                                                                         5

                                                                                                         6   CONFIDENTIALITY   Confidentiality designation assigned to document

                                                                                                         7
                                                                                                             NATIVEFILEPATH    Native File Link (Native Files only)
                                                                                                         8

                                                                                                         9   TEXTFILEPATH      Path to extracted text/OCR file for document
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10
                                                                                                             HASHVALUE         MD5 hash value of document
                                                                                                        11

                                                                                                        12                     Any value populated in the Author field of the document properties
                                                                                                             AUTHOR
                                                                                                        13                     (Edoc or attachment only)
TUCKER ELLIS LLP




                                                                                                        14
                                                                                                                               Date the document was created (format: MM/DD/YYYY) (Edoc or
                                                                                                        15   DOCDATE
                                                                                                                               attachment only)
                                                                                                        16
                                                                                                                               Date when document was last modified according to filesystem
                                                                                                        17   DATEMODIFIED
                                                                                                                               information (format: MM/DD/YYYY) (Edoc or attachment only)
                                                                                                        18

                                                                                                        19   FROM              The name and email address of the sender of the email
                                                                                                        20
                                                                                                             TO                All recipients that were included on the “To” line of the email
                                                                                                        21

                                                                                                        22   CC                All recipients that were included on the “CC” line of the email
                                                                                                        23
                                                                                                             BCC               All recipients that were included on the “BCC” line of the email
                                                                                                        24

                                                                                                        25   SUBJECT           All information listed in the “Subject” line of the email
                                                                                                        26
                                                                                                             DATRECEIVED       Date email was received (format: MM/DD/YYYY)
                                                                                                        27

                                                                                                        28   DATESENT          Date email was sent (format: MM/DD/YYYY)
                                                                                                                                            10
                                                                                                                                                                              STIPULATED ESI ORDER
                                                                                                                                                                             Case No. 5:19-cv-07071-SVK
                                                                                                         1
                                                                                                             Field Name                      Field Description
                                                                                                         2

                                                                                                         3   INTMESSAGEHEADER                The full header data for the email
                                                                                                         4
                                                                                                             FILESIZE                        The original file size of the produced document
                                                                                                         5

                                                                                                         6       5.       TIFFs. Documents that exist only in hard copy format shall be scanned and produced as

                                                                                                         7                TIFFs. Documents that exist as ESI shall be converted and produced as TIFFs, except as

                                                                                                         8                provided below. The parties shall take reasonable efforts to process presentations (e.g.,

                                                                                                         9                MS PowerPoint) with hidden slides and speaker’s notes unhidden, and to show both the
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10                slide and the speaker’s notes on the TIFF image. Unless excepted below, single page,

                                                                                                        11                black and white, Group IV TIFFs should be provided, at least 300 dots per inch (dpi) for

                                                                                                        12                all documents. Each TIFF image shall be named according to a unique corresponding

                                                                                                        13                Bates number associated with the document. Each image shall be branded according to
TUCKER ELLIS LLP




                                                                                                        14                the Bates number and the agreed upon confidentiality designation. Original document

                                                                                                        15                orientation should be maintained (i.e., portrait to portrait and landscape to landscape).

                                                                                                        16                Where the TIFF image is unreadable or has materially degraded the quality of the

                                                                                                        17                original, the producing party shall provide a higher quality TIFF image or the native or

                                                                                                        18                original file.

                                                                                                        19       6.       Color. The parties may request color copies of a limited number of documents where

                                                                                                        20                color is necessary to accurately interpret the document. When a document is produced in

                                                                                                        21                color, images may be produced as single page, JPEG images.

                                                                                                        22       7.       Text Files. A single multi-page text file shall be provided for each document, and the

                                                                                                        23                filename should match its respective TIFF filename. When possible, the text of native

                                                                                                        24                files should be extracted directly from the native file. Text files will not contain the

                                                                                                        25                redacted portions of the documents. A commercially acceptable technology for optical

                                                                                                        26                character recognition “OCR” shall be used for all scanned, hard copy documents and for

                                                                                                        27                documents with redactions.

                                                                                                        28
                                                                                                                                                           11
                                                                                                                                                                                            STIPULATED ESI ORDER
                                                                                                                                                                                           Case No. 5:19-cv-07071-SVK
                                                                                                         1   8.    Native files. Database files will be produced in native format whenever possible.

                                                                                                         2         Spreadsheets (e.g., MS Excel) will also be produced in native format unless redacted, in

                                                                                                         3         which instance, spreadsheets shall be produced in TIFF with OCR text files. To the extent

                                                                                                         4         that they are produced in this action, audio, video, and multi-media files will be produced

                                                                                                         5         in native format. Native files shall be produced with a link in the NATIVEFILEPATH

                                                                                                         6         field, along with extracted text (where extracted text is available) and applicable metadata

                                                                                                         7         fields set forth in paragraph 4 above. A Bates numbered TIFF placeholder indicating that

                                                                                                         8         the document was provided in native format must accompany every native file. If good

                                                                                                         9         cause exists to request production of files, other than those specifically set forth above,
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10         in native format, the requesting party may request such production and provide an

                                                                                                        11         explanation of the need for native file review, which request shall not unreasonably be

                                                                                                        12         denied. The parties agree to work out a protocol for use of native files at depositions,

                                                                                                        13         hearings, or trial.
TUCKER ELLIS LLP




                                                                                                        14   9.    Confidentiality Designation. Responsive documents in TIFF format will be stamped

                                                                                                        15         with the appropriate confidentiality designations in accordance with the protective order

                                                                                                        16         entered in this matter. Each responsive document produced in native format will have its

                                                                                                        17         confidentiality designation identified in the filename of the native file and indicated on

                                                                                                        18         its corresponding TIFF placeholder.

                                                                                                        19   10.   Databases and Other Structured Data. The parties shall meet and confer regarding the

                                                                                                        20         production format and scope of data contained in databases in order to ensure that any

                                                                                                        21         information produced is reasonably usable by the receiving party and that its production

                                                                                                        22         does not impose an undue burden on the producing party, by, for example, requiring

                                                                                                        23         development of reports and/or software code to extract the information. To avoid doubt,

                                                                                                        24         information will be considered reasonably usable when produced in CSV format, tab-

                                                                                                        25         delimited text format, Microsoft Excel format, or Microsoft Access format. As discussed

                                                                                                        26         in Section 8, whenever possible, database files should be produced in native format. To

                                                                                                        27         the extent a party is constrained from producing responsive ESI because of a third-party

                                                                                                        28         license or because software necessary to view the ESI is hardware-dependent, the parties
                                                                                                                                                     12
                                                                                                                                                                                       STIPULATED ESI ORDER
                                                                                                                                                                                      Case No. 5:19-cv-07071-SVK
                                                                                                         1   shall meet and confer to reach an agreement on alternative methods to enable the

                                                                                                         2   requesting party to view the ESI.

                                                                                                         3

                                                                                                         4

                                                                                                         5

                                                                                                         6

                                                                                                         7

                                                                                                         8

                                                                                                         9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10

                                                                                                        11

                                                                                                        12

                                                                                                        13
TUCKER ELLIS LLP




                                                                                                        14

                                                                                                        15

                                                                                                        16

                                                                                                        17

                                                                                                        18

                                                                                                        19

                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26
                                                                                                        27

                                                                                                        28
                                                                                                                                                 13
                                                                                                                                                                        STIPULATED ESI ORDER
                                                                                                                                                                       Case No. 5:19-cv-07071-SVK
